Case 2:18-bk-10290-RK     Doc 283 Filed 02/17/21 Entered 02/17/21 14:18:18                Desc
                           Main Document    Page 1 of 16


  1   DAVID B. GOLUBCHIK (State Bar No. 185520)
      JOHN-PATRICK M. FRITZ (State Bar No. 245240)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: DBG@LNBYB.COM; JPF@LNBYB.COM
  6   Attorneys for Reorganized Debtor
  7

  8
                             UNITED STATES BANKRUPTCY COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
                                   LOS ANGELES DIVISION
 10
      In re:                                          )   Case No.: 2:18-bk-10290-RK
 11                                                   )
      PEOPLE WHO CARE YOUTH CENTER,                   )   Chapter 11 Case
 12   INC.,                                           )   Small Business Case 11 U.S.C. § 1116
                                                      )
 13                                                       NOTICE OF MOTION AND MOTION
               Debtor and Debtor in Possession.       )
                                                      )   FOR ENTRY OF FINAL DECREE
 14                                                       CLOSING DEBTOR’S CHAPTER 11
                                                      )   CASE; MEMORANDUM OF POINTS
 15                                                   )   AND AUTHORITIES; DECLARATION
                                                      )   OF MICHELLE MCARN IN SUPPORT
 16                                                   )
                                                      )
 17
                                                      )
                                                      )   Hearing:
 18                                                       Date: March 10, 2021
                                                      )
 19                                                   )   Time: 11:00 a.m.
                                                      )   Place: Courtroom 1675
 20                                                   )          255 East Temple Street
                                                      )          Los Angeles, CA 90012
 21
                                                      )
 22                                                   )
                                                      )
 23                                                   )
                                                      )
 24                                                   )
 25                                                   )
                                                      )
 26                                                   )

 27

 28


                                                  1
Case 2:18-bk-10290-RK       Doc 283 Filed 02/17/21 Entered 02/17/21 14:18:18              Desc
                             Main Document    Page 2 of 16


  1          PLEASE TAKE NOTICE that on March 10, 2021, at 11:00 a.m., in Courtroom 1675 of

  2   the United States Bankruptcy Courthouse located at 255 East Temple Street, Los Angeles,

  3   California, the Honorable Robert N. Kwan, United States Bankruptcy Judge for the Central

  4   District of California (the “Court”) will hold a hearing on the Notice of Motion and Motion for

  5   Entry of Final Decree Closing Debtor’s Chapter 11 Case (the “Motion”) filed by People Who

  6   Care Youth Center, Inc. (the “Debtor”), the reorganized debtor herein.

  7          In support of this Motion, the Debtor relies upon the memorandum of points and

  8   authorities and declaration of Michelle McArn (the “McArn Declaration”) annexed to the

  9   Motion, this notice (the “Notice”), and all pleadings that may be filed in support of the Motion.

 10   The bases for the relief requested in the Motion are section 350 of title 11 of the United States

 11   Code, sections 101 et seq. (the “Bankruptcy Code”) and Rules 2002 and 3022 of the Federal

 12   Rules of Bankruptcy Procedure (the “FRBP”). Parties who wish to receive a complete copy of

 13   the Motion and its supporting papers may do so by making written request to the Debtor’s

 14   counsel J.P. Fritz, Esq., Levene, Neale, Bender, Yoo & Brill L.L.P. by email at:

 15   JPF@LNBYB.COM.

 16          The Debtor has substantially consummated its confirmed chapter 11 plan (the “Plan”).

 17   There are no pending motions in the Case other than final fee applications, which are set for

 18   hearing concurrently with the Motion. All claim objections have been resolved. Substantially all

 19   payments to all creditors under the Plan have been made. There is one adversary remaining

 20   pending: People Who Care Youth Center, Inc. v. Ammec, Inc. and Greta Curtis, 2:18-ap-01139-

 21   RK, which is set for trial on February 18 and 19, 2021, and which may conclude before the

 22   hearing on the Motion. Therefore, by the time of the hearing on the Motion, the Debtor’s

 23   bankruptcy estate will be fully administered, and, thus, the Court should grant the Motion and

 24   enter an order of final decree closing the Case.

 25          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Rule 9013-1(f), any

 26   opposition to the Motion must be filed with the Clerk of the United States Bankruptcy Court and

 27   served upon the United States Trustee as well as counsel for the Debtor at the address located in

 28


                                                         2
Case 2:18-bk-10290-RK       Doc 283 Filed 02/17/21 Entered 02/17/21 14:18:18                  Desc
                             Main Document    Page 3 of 16


  1   the upper left-hand corner of the first page of this Notice by no later than fourteen (14) days before

  2   the hearing on the Motion. Pursuant to Local Rule 9013-1(h), failure to file a timely opposition

  3   may be deemed by the Court to be consent to the granting of the relief requested in the Motion.

  4          WHEREFORE, the Debtor respectfully requests that the Court (1) enter an order in the

  5   form attached as Exhibit “1” hereto granting the Motion in its entirety; (2) enter a final decree

  6   closing the Case, and (3) grant such other and further relief as the Court deems just and proper

  7   under the circumstances.

  8   Dated: February 17, 2021               PEOPLE WHO CARE YOUTH CENTER, INC.
  9
                                             By: ___/s/ John-Patrick M. Fritz_____
 10                                                DAVID B. GOLUBCHIK
                                                   JOHN-PATRICK M. FRITZ
 11                                                LEVENE, NEALE, BENDER,
                                                   YOO & BRILL, L.L.P.
 12
                                                   Attorneys for Reorganized Debtor
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                        3
Case 2:18-bk-10290-RK       Doc 283 Filed 02/17/21 Entered 02/17/21 14:18:18                Desc
                             Main Document    Page 4 of 16


  1                        MEMORANDUM OF POINTS AND AUTHORITIES

  2                                       I.     INTRODUCTION

  3          The Debtor has substantially consummated its confirmed chapter 11 plan (the “Plan”).

  4   There are no pending motions in the Case other than final fee applications, which are set for

  5   hearing concurrently with the Motion. All claim objections have been resolved. Substantially all

  6   payments to all creditors under the Plan have been made. There is one adversary remaining

  7   pending: People Who Care Youth Center, Inc. v. Ammec, Inc. and Greta Curtis, 2:18-ap-01139-

  8   RK, which is set for trial on February 18 and 19, 2021, and which may conclude before the

  9   hearing on the Motion. Therefore, by the time of the hearing on the Motion, the Debtor’s

 10   bankruptcy estate will be fully administered, and, thus, the Court should grant the Motion and

 11   enter an order of final decree closing the Case.

 12                                    II.     STATEMENT OF FACTS

 13          People Who Care Youth Center, Inc. (the “Debtor”) commenced its bankruptcy case by

 14   filing a voluntary petition under chapter 11 of title 11, sections 101 et seq. of the United States

 15   Code (the “Bankruptcy Code”) on January 10, 2018, (the “Petition Date”). The Debtor managed

 16   its financial affairs, operated its business, and administered its bankruptcy estate as a debtor in

 17   possession pursuant to sections 1107 and 1108 of the Bankruptcy Code throughout the case.

 18          This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

 19   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding under

 20   28 U.S.C. § 157(b)(2).

 21          The Debtor is a non-profit corporation, and its mission is to provide child daycare and

 22   afterschool programs to low-income working parents in South Central Los Angeles.

 23          The Debtor’s primary asset is a commercial real property building located at 1502 and

 24   1512 West Slauson Avenue, Los Angeles, California 90047 (the “Property”). The Property

 25   consists of two commercial buildings for total of 13,500 square feet, built in 1946 and renovated

 26   in 2009.

 27

 28


                                                         4
Case 2:18-bk-10290-RK        Doc 283 Filed 02/17/21 Entered 02/17/21 14:18:18               Desc
                              Main Document    Page 5 of 16


  1          For three years the Debtor and its professionals worked diligently to refinance the

  2   Property in a difficult and complicated bankruptcy case, which ultimately resulted in a successful

  3   refinancing and a confirmed chapter 11 plan going effective.

  4          On May 27, 2020, the Court confirmed the Debtor’s chapter 11 plan, and on June 3,

  5   2020, the Court entered its order and findings of fact and conclusions of law in support of the

  6   order [Doc Nos. 182 and 183]. The effectiveness of the plan was conditioned on the Debtor

  7   closing refinancing.

  8          Over several months, the Debtor made efforts to close refinancing, and, on October 27,

  9   2020, the Debtor filed its motion to modify the plan to substitute in Danco, Inc. (“Danco”) and

 10   Danco’s loan for the refinancing set forth in the confirmed plan [Doc. Nos. 232, 233, 234]. At a

 11   hearing on November 18, 2020, the Court granted the plan modification refinancing motion on a

 12   final basis [Doc. No. 256].

 13          On December 17, 2020, the Debtor filed its notice of Plan Effective Date [Doc. No. 269],

 14   notifying all parties in interest that the Danco loan had closed and funded and payments by wire

 15   and check sent to creditors, thereby effectuating the confirmed chapter 11 plan.

 16          On account of the disbursements to creditors from refinancing, the Debtor submits that

 17   the Plan has been substantially consummated with payment in full to almost all of the

 18   creditors:

 19
            Plan Class                    Creditor             Payment          Balance Owing
 20
           Admin Claim                2020 Q4 UST Fee          $4,875.00             None
 21        Admin Claim                Debtor’s Counsel        $100,000.00         Subject to
                                        (“LNBYB”)                                forthcoming
 22                                                                                final fee
 23                                                                               application
        Unclassified Priority            Employment            $22,241.16         $33,361.77
 24         Tax Claim                    Development
                                     Department (“EDD”)
 25            Class 1               L.A. County Property      $55,582.77            None
                                             Taxes
 26
               Class 2                        IRS              $31,853.32            None
 27            Class 3                City of Los Angeles         N/A                None
               Class 4              Acon Development Inc.     $550,000.00            None
 28


                                                      5
Case 2:18-bk-10290-RK         Doc 283 Filed 02/17/21 Entered 02/17/21 14:18:18               Desc
                               Main Document    Page 6 of 16


  1      Class 4 Settlement          Acon's Attorneys          $116,865.16            None
          Component for
  2       Attorneys’ Fees
  3         Class 5 & 6           Curtis and Ammec, Inc.        $40,000.00            None
                                  Mechanic Lien Reserve
  4            Class 7            State of California Parks         N/A               None
                                        & Recreation
  5            Class 8               General Unsecured              N/A               None
                                          Creditors
  6
               Class 9              Reorganized Debtor          $12,718.50            None
  7

  8
             The Plan sets forth the total EDD priority unsecured claim in the amount of $55,602.93,
  9
      which is scheduled to be paid $1,853.43 per month over 30 months commencing in July 2020
 10
      and ending in December 2022. The Plan refinancing proceeds made the first 12 payments to the
 11
      EDD ($1,853.43 x 12 = $22,241.16) in one lump sum so that the next payment to the EDD in the
 12
      amount of $1,853.43 will not be due until July 2021.
 13
             The Reorganized Debtor believes that it is current on its payments to the United States
 14
      Trustee for quarterly fees. The Debtor made a payment in the amount of $4,875 for the fourth
 15
      quarter of 2020 to be sent to the U.S. Trustee from the Plan refinancing. The Reorganized
 16
      Debtor will pay its quarterly fee for the first quarter of 2021 when it comes due.
 17
             The Reorganized Debtor is unaware of any post-confirmation tax liabilities that have
 18
      accrued or come due, other than ordinary real property taxes on the Property, which will be paid
 19
      in the ordinary course.
 20
             Any and all bar dates for filing proofs of claim in this Case have passed. The Debtor has
 21
      reviewed the proofs of claim and determined that it will not be filing any further motions to
 22
      disallow claims.    There are no pending matters before this Court other than final fee
 23
      applications, which are set for hearing on March 10, 2021.
 24
             There is one adversary remaining pending: People Who Care Youth Center, Inc. v.
 25
      Ammec, Inc. and Greta Curtis, 2:18-ap-01139-RK, which is set for trial on February 18 and 19,
 26
      2021, and which may conclude before the hearing on the Motion.
 27

 28


                                                       6
Case 2:18-bk-10290-RK       Doc 283 Filed 02/17/21 Entered 02/17/21 14:18:18                Desc
                             Main Document    Page 7 of 16


  1          Based on the foregoing, the Debtor submits that the Debtor’s Plan has been substantially

  2   consummated, the Debtor’s bankruptcy estate will be fully administered by the time of the

  3   hearing on this Motion, and the Court should enter a final decree closing the Debtor’s Case.

  4                                        III.    DISCUSSION

  5          Rule 3022 of the Federal Rules of Bankruptcy Procedure provides: “After an estate is

  6   fully administered in a Chapter 11 reorganization case, the court, on its own motion or on motion

  7   of a party in interest, shall enter a final decree closing the case.” Fed. R. Bankr. P. 3022. Under

  8   Bankruptcy Rule 3022, an estate may be closed even though the payments required by a Chapter

  9   11 plan have not been completed. In re Nicolayson, 228 B.R. 252 (Bankr.E.D.Cal.1998). The

 10   case can be closed if the plan has been substantially consummated. In re Gates Community

 11   Chapel of Rochester, 212 B.R. 220 (Bankr.W.D.N.Y.1997). The fact that distributions remain to

 12   be made in a Chapter 11 case does not preclude the case from being closed. In re Jordan Mfg.

 13   Co., 138 B.R. 30 (Bankr.C.D.Ill.1992).

 14          There are no pending motions in the case. All claim objections have been resolved.

 15   Final fee applications for all professionals in the case will be heard on March 10, 2021.

 16   Substantially all payments to all creditors under the Plan have been made.           There is one

 17   adversary remaining pending: People Who Care Youth Center, Inc. v. Ammec, Inc. and Greta

 18   Curtis, 2:18-ap-01139-RK, which is set for trial on February 18 and 19, 2021, and which may

 19   conclude before the hearing on the Motion. Therefore, by the time of the hearing on the Motion,

 20   the Debtor’s bankruptcy estate will be fully administered, and, thus, the Court should grant the

 21   Motion and enter an order of final decree closing the Case.

 22   ///

 23   ///

 24   ///

 25   ///

 26   ///

 27   ///

 28


                                                      7
Case 2:18-bk-10290-RK      Doc 283 Filed 02/17/21 Entered 02/17/21 14:18:18                  Desc
                            Main Document    Page 8 of 16


  1                                       IV.     CONCLUSION

  2          WHEREFORE, the Debtor respectfully requests that the Court (1) enter an order

  3   granting the Motion in its entirety; (2) enter a final decree closing the Case, and (3) grant such

  4   other and further relief as the Court deems just and proper under the circumstances.

  5
      Dated: February 17, 2021             PEOPLE WHO CARE YOUTH CENTER, INC.
  6

  7                                         By: ___/s/ John-Patrick M. Fritz_____
                                                  DAVID B. GOLUBCHIK
  8                                               JOHN-PATRICK M. FRITZ
                                                  LEVENE, NEALE, BENDER,
  9                                               YOO & BRILL, L.L.P.
                                                  Attorneys for Reorganized Debtor
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                      8
Case 2:18-bk-10290-RK   Doc 283 Filed 02/17/21 Entered 02/17/21 14:18:18   Desc
                         Main Document    Page 9 of 16
Case 2:18-bk-10290-RK   Doc 283 Filed 02/17/21 Entered 02/17/21 14:18:18   Desc
                        Main Document     Page 10 of 16




                                 Exhibit 1
Case 2:18-bk-10290-RK     Doc 283 Filed 02/17/21 Entered 02/17/21 14:18:18                Desc
                          Main Document     Page 11 of 16


  1   DAVID B. GOLUBCHIK (State Bar No. 185520)
      JOHN-PATRICK M. FRITZ (State Bar No. 245240)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: DBG@LNBYB.COM; JPF@LNBYB.COM
  6   Attorneys for Reorganized Debtor
  7

  8
                             UNITED STATES BANKRUPTCY COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
                                   LOS ANGELES DIVISION
 10
      In re:                                          )   Case No.: 2:18-bk-10290-RK
 11                                                   )
      PEOPLE WHO CARE YOUTH CENTER,                   )   Chapter 11 Case
 12   INC.,                                           )   Small Business Case 11 U.S.C. § 1116
                                                      )
 13
               Debtor and Debtor in Possession.       )   ORDER OF FINAL DECREE CLOSING
 14                                                   )   DEBTOR’S CHAPTER 11 CASE
                                                      )
 15                                                   )
                                                      )
 16                                                   )   Hearing:
                                                      )   Date: March 10, 2021
 17                                                       Time: 11:00 a.m.
                                                      )
                                                      )   Place: Courtroom 1675
 18                                                              255 East Temple Street
                                                      )
 19                                                   )          Los Angeles, CA 90012
                                                      )
 20                                                   )
                                                      )
 21
                                                      )
 22                                                   )
                                                      )
 23                                                   )
                                                      )
 24                                                   )
 25                                                   )
                                                      )
 26                                                   )

 27

 28


                                                  1
Case 2:18-bk-10290-RK      Doc 283 Filed 02/17/21 Entered 02/17/21 14:18:18             Desc
                           Main Document     Page 12 of 16


  1          On March 10, 2021, at 11:00 a.m., the Honorable Robert N. Kwan, United States

  2   Bankruptcy Judge for the Central District of California (the “Court”), held a hearing (the

  3   “Hearing”) in Courtroom 1675 of the United States Bankruptcy Courthouse located at 255

  4   East Temple Street, Los Angeles, California, to consider the Notice of Motion and Motion for

  5   Entry of Final Decree Closing Debtor’s Chapter 11 Case (the “Motion”) [docket entry no.

  6   ___] filed by People Who Care Youth Center, Inc. (the “Debtor”), the reorganized debtor in

  7   the above-captioned chapter 11 bankruptcy case. Opposition to the Motion was neither filed

  8   nor received, and the Court waived appearances for the Hearing.

  9          The Court, having read and considered the Motion, the notice of the Motion and all

 10   declarations and pleadings filed in support of the Motion, and finding notice of the Motion and

 11   Hearing to be good and proper, and good cause appearing, therefor,

 12          HEREBY ORDERS AS FOLLOWS:

 13          1.     The Motion is GRANTED in its entirety;

 14          2.     The Court issues its FINAL DECREE; and

 15          3.     The Case is CLOSED.

 16          SO ORDERED.

 17                                                      ###

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                     2
Case 2:18-bk-10290-RK         Doc 283 Filed 02/17/21 Entered 02/17/21 14:18:18                      Desc
                              Main Document     Page 13 of 16


  1                                    PROOF OF SERVICE OF DOCUMENT

  2
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  3   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

  4   A true and correct copy of the foregoing document entitled: NOTICE OF MOTION AND MOTION FOR
      ENTRY OF FINAL DECREE CLOSING DEBTOR’S CHAPTER 11 CASE; MEMORANDUM OF POINTS
  5   AND AUTHORITIES; DECLARATION OF MICHELLE MCARN IN SUPPORT will be served or was
      served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
      manner stated below:
  6
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  7   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On February 17, 2021, I checked the CM/ECF docket for this bankruptcy case
  8   or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
      to receive NEF transmission at the email addresses stated below:
  9
          Service information continued on attached page
 10
      2. SERVED BY UNITED STATES MAIL: On February 17, 2021, I served the following persons and/or
 11   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 12   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 13
          Service information continued on attached page
 14
      Served via First Class Mail
 15   Hon. Robert N. Kwan
      United States Bankruptcy Court
 16   Edward R. Roybal Federal Building
      255 E. Temple Street, Suite 1682
 17   Los Angeles, CA 90012

 18
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
 19   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
      February 17, 2021, I served the following persons and/or entities by personal delivery, overnight mail
 20   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
 21   mail to, the judge will be completed no later than 24 hours after the document is filed.

 22
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is true
 23   and correct.

 24    February 17, 2021               Jason Klassi                      /s/ Jason Klassi
       Date                       Type Name                              Signature
 25

 26

 27

 28


                                                          10
Case 2:18-bk-10290-RK        Doc 283 Filed 02/17/21 Entered 02/17/21 14:18:18                Desc
                             Main Document     Page 14 of 16


  1   2:18-bk-10290-RK Notice will be electronically mailed to:

  2   Garrett M Fahy on behalf of Creditor Acon Development, Inc.
      gfahy@grsm.com, rgbrown@grsm.com
  3
      John-Patrick M Fritz on behalf of Attorney Levene, Neale, Bender, Yoo & Brill L.L.P.
  4   jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com

  5   John-Patrick M Fritz on behalf of Cross Defendant People Who Care Youth Center, Inc.
      jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
  6
      John-Patrick M Fritz on behalf of Debtor People Who Care Youth Center, Inc.
  7   jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com

  8   John-Patrick M Fritz on behalf of Plaintiff People Who Care Youth Center, Inc.
      jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
  9
      David B Golubchik on behalf of Debtor People Who Care Youth Center, Inc.
 10   dbg@lnbyb.com, stephanie@lnbyb.com

 11   David B Golubchik on behalf of Plaintiff People Who Care Youth Center, Inc.
      dbg@lnbyb.com, stephanie@lnbyb.com
 12
      Craig J Mariam on behalf of Creditor Acon Development, Inc.
 13   cmariam@gordonrees.com, jfarrar@gordonrees.com;fansary@grsm.com

 14   Mitchell E Rishe on behalf of Creditor California Department of Parks and Recreation
      mitchell.rishe@doj.ca.gov
 15
      United States Trustee (LA)
 16   ustpregion16.la.ecf@usdoj.gov

 17   Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
      hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                         11
               Case 2:18-bk-10290-RK   Doc 283 Filed 02/17/21 Entered 02/17/21 14:18:18 Desc
Label Matrix for local noticing         California
                                       Main        Department of Parks
                                               Document           Page and15
                                                                           Recreatio
                                                                              of 16  Keller Williams - Inglewood
0973-2                                  c/o California Department of Justice            111 N La Brea Ave Ste 300
Case 2:18-bk-10290-RK                   Office of the Attorney General                  Inglewood, CA 90301-4603
Central District of California          300 South Spring Street, Suite 1702
Los Angeles                             Los Angeles, CA 90013-1256
Fri Feb 12 13:04:21 PST 2021
People Who Care Youth Center, Inc.      Los Angeles Division                            ACON DEVELOPMENT INC
1500 W. Slauson Ave                     255 East Temple Street,                         GORDON & REES LLP
Los Angeles, CA 90047-1230              Los Angeles, CA 90012-3332                      JASON SUH ESQ
                                                                                        633 WEST 5TH STH STREET 52ND FLOOR
                                                                                        LOS ANGELES, CA 90071

AMMEC AND COMPANY INC                   Acon Development, Inc.                          California Department of Parks and Recreatio
4118 EAST 1ST STREET                    633 West 5th Street 52nd Floor                  c/o Office of the Attorney General
LOS ANGELES, CA 90063                   Los Angeles, CA 90071-2005                      Attn: Mitchell Rishe, Deputy AG
                                                                                        300 S. Spring St., Suite 1702
                                                                                        Los Angeles, CA 90013-1256

City of Los Angeles                     DWP                                             Department of Water and Power
Office of Finance                       111 N. Hope St.                                 City of Los Angeles
File 57063                              Los Angeles, CA 90012-2607                      Attn Bankruptcy
Los Angeles, CA 90074-7063                                                              PO Box 51111
                                                                                        Los Angeles CA 90051-5700

Dept of Parks and Recreation            Employment Development Department               Employment Development Dept.
PO Box 942896                           Bankruptcy Group MIC 92E, PO BOX 826880         Bankruptcy Group MIC 92E
Sacramento, CA 94296-0001               Sacramento, CA 95814                            P.O. Box 826880
                                                                                        Sacramento, CA 94280-0001


Franchise Tax Board                     GS Fire Technology, Inc.                        Gordon & Rees, LLP attn: Jason Suh
Special Procedures - Insolvency         12896 Portola St.                               633 West 5th St., 52nd Floor
P.O. Box 2952                           Victorville, CA 92392-5462                      Los Angeles, CA 90071-2005
Sacramento, CA 95812-2952


Greta Curtis                            Groth Link                                      (p)INTERNAL REVENUE SERVICE
PO Box 19893                            P.O Box 14867                                   CENTRALIZED INSOLVENCY OPERATIONS
Los Angeles, CA 90019-0893              Las Vegas, NV 89114-4867                        PO BOX 7346
                                                                                        PHILADELPHIA PA 19101-7346


LADWP                                   (p)LOS ANGELES COUNTY TREASURER AND TAX COLLE   Pacific Bell Telephone Company
P O BOX 515407                          ATTN BANKRUPTCY UNIT                            % AT&T Services, Inc
LOS ANGELES, CA 90051-6707              PO BOX 54110                                    Karen A. Cavagnaro - Lead Paralegal
                                        LOS ANGELES CA 90054-0110                       One AT&T Way, Room 3A104
                                                                                        Bedminster, NJ 07921-2693

Pitney Bowes                            Republic Services                               Time Warner
1313 North Atlantic Ste 301             12949 Telegraph Rd                              PO Box 60074
Spokane, WA 99201-2303                  Santa Fe Springs, CA 90670-4049                 City of Industry, CA 91716-0074



United States Trustee (LA)              William Tanner                                  David B Golubchik
915 Wilshire Blvd, Suite 1850           1913 E 17th St Ste 212                          Levene Neale Bender Yoo & Brill LLP
Los Angeles, CA 90017-3560              Santa Ana, CA 92705-8627                        10250 Constellation Blvd Ste 1700
                                                                                        Los Angeles, CA 90067-6253
               Case 2:18-bk-10290-RK               Doc 283 Filed 02/17/21 Entered 02/17/21 14:18:18                            Desc
John-Patrick M Fritz                                MichelleDocument
                                                   Main      McArn   Page 16 of 16
Levene Neale Bender Yoo et al                        10968 Ardath Ave
10250 Constellation Blvd Ste 1700                    Inglewood, CA 90303-2405
Los Angeles, CA 90067-6253




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service                             LOS ANGELES COUNTY TREASURER AND TAX COLLECT
Insolvency I Stop 5022                               PO BOX 54110
300 North Los Angeles St., Rm. 4062                  LOS ANGELES CA 90054-0110
Los Angeles, CA 90012




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Acon Development, Inc.                            (u)Ammec Inc.                                        (u)Keller Williams- Pacific Playa




(u)Levene, Neale, Bender, Yoo & Brill L.L.P.         (u)Unchained Financial Services, Inc.                (d)Ammec and Company, Inc.
                                                                                                          4118 East 1st Street
                                                                                                          Los Angeles, CA 90063



(d)Greta Curtis                                      End of Label Matrix
PO Box 19893                                         Mailable recipients    31
Los Angeles, CA 90019-0893                           Bypassed recipients     7
                                                     Total                  38
